UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2006 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22418 ITRON, INC. (Exact name of registrant as specified in its charter) Washington 91-1011792 (State of Incorporation) (I.R.S. Employer Identification Number) 2111 N Molter Road, Liberty Lake, Washington 99019 (509) 924-9900 (Address and telephone number of registrant’s principal executive offices) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, no par value NASDAQ Global Select Market Preferred share purchase rights NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of June30, 2006 (the last business day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of the shares of common stock held by non-affiliates of the registrant (based on the closing price for the common stock on the NASDAQ National Market on such date) was $1,510,628,542. As of January31, 2007, there were outstanding 25,748,297 shares of the registrant’s common stock, no par value, which is the only class of common stock of the registrant. DOCUMENTS INCORPORATED BY REFERENCE The information called for by Part III is incorporated by reference to the definitive Proxy Statement for the Annual Meeting of Shareholders of the Company to be held May15, 2007. EXPLANATORY NOTE Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2006, which was originally filed with the Securities and Exchange Commission (SEC) on February 23, 2007, is being filed to restate previously omitted financial information from Item 8, Financial Statements and Supplementary Data, to include financial information pursuant to SEC Regulation S-X Rule 3-10, Financial Statements of Guarantors and Issuers of Guaranteed Securities Registered or Being Registered. In addition, we have updated Item 8, Financial Statements and Supplementary Data, to retrospectively adjust for a change in the composition of our reportable segments, which occurred in the second quarter of 2007, in connection with our acquisition of Actaris Metering Systems SA. We have not updated Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, for the change in our reportable segments as we believe the current disclosures includes more detailed information than would be required under our updated segment presentation. The restated and updated information noted above has been reflected in Notes 17 and 18 to the consolidated financial statements. This restatement had no effect on the accompanying Consolidated Statements of Operations, Consolidated Balance Sheets, Consolidated Statements of Shareholders’ Equity or Consolidated Statements of Cash Flows. Other items and disclosures included in this Form 10-K/A have not been updated for any events subsequent to the previously filed Annual Report on Form 10-K. We have also included Item 9A, Controls and Procedures, and Item 15, Exhibits, Financial Statement Schedule. 1 ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF MANAGEMENT To the Board of Directors and Shareholders of Itron, Inc. Management is responsible for the preparation of our consolidated financial statements and related information appearing in this Annual Report on Form 10-K/A. Management believes that the consolidated financial statements fairly reflect the form and substance of transactions and that the financial statements reasonably present our financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. Management has included in our financial statements amounts based on estimates and judgments that it believes are reasonable under the circumstances. Management’s explanation and interpretation of our overall operating results and financial position, with the basic financial statements presented, should be read in conjunction with the entire report. The notes to consolidated financial statements, an integral part of the basic financial statements, provide additional detailed financial information. Our Board of Directors has an Audit and Finance Committee composed of independent directors. The Committee meets regularly with financial management and Deloitte& Touche LLP to review internal control, auditing and financial reporting matters. LeRoy D. Nosbaum Steven M. Helmbrecht Chairman and Chief Executive Officer Sr. Vice President and Chief Financial Officer 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Itron, Inc. Liberty Lake, Washington We have audited the accompanying consolidated balance sheets of Itron, Inc. and subsidiaries (the“Company”) as of December31, 2006 and 2005, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the three years in the period ended December31, 2006. Our audits also included the financial statement schedule listed in the Index at Item 15. These financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Itron, Inc. and subsidiaries at December31, 2006 and 2005, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2006, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. As discussed in Note 1 to the consolidated financial statements, the Company adopted the provisions of Statement of Financial Accounting Standards No. 123(R), Share-Based Payment, effective January 1, 2006. As discussed in Note 18 to the consolidated financial statements, the accompanying consolidated financial statements have been restated to include a previously omitted footnote disclosure. As discussed in Note 17 to the consolidated financial statements, the disclosures in the accompanying consolidated financial statements have been retrospectively adjusted for a change in the composition of reportable segments. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of December31, 2006, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated February 22, 2007 expressed an unqualified opinion on management’s assessment of the effectiveness of the Company’s internal control over financial reporting and an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ DELOITTE& TOUCHE LLP Seattle, Washington February22, 2007 (September 12, 2007, as to Notes 17 and 18) 3 CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, 2006 2005 2004 (in thousands, except per share data) Revenues Sales $ 593,990 $ 503,270 $ 346,543 Service 50,052 49,420 52,651 Total revenues 644,042 552,690 399,194 Cost of revenues Sales 349,210 291,445 198,131 Service 27,390 27,624 30,394 Total cost of revenues 376,600 319,069 228,525 Gross profit 267,442 233,621 170,669 Operating expenses Sales and marketing 63,587 56,642 45,279 Product development 58,774 47,077 44,379 General and administrative 52,213 44,428 35,490 Amortization of intangible assets 31,125 38,846 27,901 Restructurings - 390 7,258 In-process research and development - - 6,400 Total operating expenses 205,699 187,383 166,707 Operating income 61,743 46,238 3,962 Other income (expense) Interest income 9,497 302 166 Interest expense (17,785 ) (18,944 ) (13,145 ) Other income (expense), net (1,220 ) (68 ) (389 ) Total other income (expense) (9,508 ) (18,710 ) (13,368 ) Income (loss) before income taxes 52,235 27,528 (9,406 ) Income tax (provision) benefit (18,476 ) 5,533 4,149 Net income (loss) $ 33,759 $ 33,061 $ (5,257 ) Earnings per share Basic $ 1.33 $ 1.41 $ (0.25 ) Diluted $ 1.28 $ 1.33 $ (0.25 ) Weighted average number of shares outstanding Basic 25,414 23,394 20,922 Diluted 26,283 24,777 20,922 The accompanying notes are an integral part of these consolidated financial statements. 4 CONSOLIDATED BALANCE SHEETS At December 31, 2006 2005 (in thousands) ASSETS Current assets Cash and cash equivalents $ 361,405 $ 33,638 Short-term investments, held to maturity 34,583 - Accounts receivable, net 109,924 104,428 Inventories 52,496 49,456 Deferred income taxes, net 20,916 23,194 Other 17,121 10,941 Total current assets 596,445 221,657 Property, plant and equipment, net 88,689 77,623 Intangible assets, net 112,682 123,293 Goodwill 126,266 116,032 Deferred income taxes, net 47,400 48,955 Other 17,040 11,324 Total assets $ 988,522 $ 598,884 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 43,922 $ 46,215 Wages and benefits payable 24,214 23,732 Current portion of debt - 4,376 Current portion of warranty 7,999 8,497 Unearned revenue 27,449 22,758 Total current liabilities 103,584 105,578 Long-term debt 469,324 160,186 Project financing debt - 2,367 Warranty 10,149 6,779 Contingent purchase price 5,879 - Other obligations 8,604 6,440 Total liabilities 597,540 281,350 Commitments and contingencies Shareholders' equity Preferred stock, no par value, 10 million shares authorized, no shares issued or outstanding - - Common stock, no par value, 75 million shares authorized, 25,675,237 and 24,869,201 shares issued and outstanding 351,018 312,046 Accumulated other comprehensive income, net 1,588 871 Retained earnings 38,376 4,617 Total shareholders' equity 390,982 317,534 Total liabilities and shareholders' equity $ 988,522 $ 598,884 The accompanying notes are an integral part of these consolidated financial statements. 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Shares Amount Accumulated Other Comprehensive Income (Loss) Retained Earnings (Accumulated Deficit) Total (in thousands) Balances at January 1, 2004 20,572 $ 200,567 $ (136 ) $ (23,187 ) $ 177,244 Net loss (5,257 ) (5,257 ) Currency translation adjustment, net of income tax provision of $770 1,090 1,090 Total comprehensive loss (4,167 ) Stock issues: Options exercised 632 6,555 6,555 Employee stock plans income tax benefits 2,594 2,594 Issuance of stock-based compensation awards 10 193 193 Employee stock purchase plan 116 2,011 2,011 Balances at December 31, 2004 21,330 $ 211,920 $ 954 $ (28,444 ) $ 184,430 Net income 33,061 33,061 Currency translation adjustment, net of income tax benefit of $248 (83 ) (83 ) Total comprehensive income 32,978 Stock issues: Issuance of common stock 1,725 59,588 59,588 Options exercised 1,746 23,803 23,803 Employee stock plans income tax benefits 15,146 15,146 Issuance of stock-based compensation awards 6 180 180 Employee stock purchase plan 62 1,409 1,409 Balances at December 31, 2005 24,869 $ 312,046 $ 871 $ 4,617 $ 317,534 Net income 33,759 33,759 Currency translation adjustment, net of income tax provision of $494 717 717 Total comprehensive income 34,476 Stock issues: Options exercised 751 13,081 13,081 Employee stock plans income tax benefits 13,547 13,547 Issuance of stock-based compensation awards 7 292 292 Employee stock purchase plan 48 2,169 2,169 Stock-based compensation expense 9,397 9,397 Reclassification of liability associated with restricted stock awards upon adoption of SFAS 123(R) 486 486 Balances at December 31, 2006 25,675 $ 351,018 $ 1,588 $ 38,376 $ 390,982 The accompanying notes are an integral part of these consolidated financial statements. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, 2006 2005 2004 (in thousands) Operating activities Net income (loss) $ 33,759 $ 33,061 $ (5,257 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 46,234 51,572 38,785 Employee stock plans income tax benefits 13,547 15,146 2,594 Excess tax benefits from stock-based compensation (9,717 ) - - Stock-based compensation 9,689 739 421 Amortization of prepaid debt fees 4,526 5,031 1,832 Deferred income taxes, net 1,624 (22,017 ) (6,590 ) Acquired in-process research and development - - 6,400 Other, net 828 2,278 1,347 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (3,275 ) (14,183 ) 15,277 Inventories (1,599 ) (3,997 ) (3,600 ) Accounts payable and accrued expenses (8,278 ) 4,432 3,232 Wages and benefits payable (1,774 ) 9,282 (1,383 ) Unearned revenue 5,698 156 10,952 Warranty 2,872 3,831 (8,456 ) Other long-term obligations (486 ) (511 ) (994 ) Other, net 1,125 (5,203 ) (1,505 ) Net cash provided by operating activities 94,773 79,617 53,055 Investing activities Purchases of investments, held to maturity (204,995 ) - - Proceeds from the maturities of investments, held to maturity 170,434 - - Acquisitions of property, plant and equipment (31,739 ) (31,973 ) (12,788 ) Business acquisitions, net of cash and cash equivalents acquired (21,121 ) - (253,050 ) Other, net 1,922 1,402 (1,263 ) Net cash used in investing activities (85,499 ) (30,571 ) (267,101 ) Financing activities Proceeds from borrowings 345,000 14,800 309,081 Change in short-term borrowings, net - - (10,000 ) Payments on debt (42,703 ) (126,196 ) (74,234 ) Issuance of common stock 15,250 84,727 8,338 Excess tax benefits from stock-based compensation 9,717 - - Prepaid debt fees (8,771 ) (391 ) (13,646 ) Other, net - 28 (109 ) Net cash provided by (used in) financing activities 318,493 (27,032 ) 219,430 Increase in cash and cash equivalents 327,767 22,014 5,384 Cash and cash equivalents at beginning of year 33,638 11,624 6,240 Cash and cash equivalents at end of year $ 361,405 $ 33,638 $ 11,624 Non-cash transactions: Fixed assets purchased but not yet paid $ 6,631 $ 4,400 $ - Non-cash affects of acquisitions (Note 5) 637 - - Reclassification of prepaid debt fees - - 485 Taxes on contingent purchase price paid for acquisition - - 113 Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ 3,434 $ 1,281 $ 530 Interest (net of amount capitalized) 5,234 14,314 23,848 The accompanying notes are an integral part of these consolidated financial statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In these consolidated financial statements, the terms “we,” “us,” “our,” “Itron” and the “Company” refer to Itron, Inc. Note 1:Summary of Significant Accounting Policies We were incorporated in the state of Washington in 1977. We provide solutions to gas, electric and water utilities worldwide to assist them in optimizing the delivery and use of energy and water. Our solutions include electric meters, handheld computers, mobile and fixed network automated meter reading (AMR), advanced metering infrastructure (AMI), water leak detection and related software and services. Additionally, we sell enterprise software to manage, analyze and forecast utility data. Basis of Consolidation The consolidated financial statements include the Consolidated Statements of Operations for the years ended December31, 2006, 2005 and 2004, Consolidated Balance Sheets as of December31, 2006 and 2005 and Consolidated Statements of Shareholders’ Equity and Cash Flows for the years ended December31,2006, 2005 and 2004, of Itron and our wholly owned subsidiaries. We consolidate all entities in which we have a greater than 50% ownership interest. We also consolidate entities in which we have a 50% or less investment and over which we have control. We use the equity method of accounting for entities in which we have a 50% or less investment and exercise significant influence. Entities in which we have less than a 20% investment and do not exercise significant influence are accounted for under the cost method. We consider for consolidation any variable interest entity of which we are the primary beneficiary. We are not the primary beneficiary of any variable interest entities. On April 1, 2006, we completed the acquisition of Quantum Consulting, Inc., which is reported within our Software Solutions segment. On June 1, 2006, we completed the acquisition of ELO Sistemas e Tecnologia Ltda., located in Brazil, which is reported within our Electricity Metering segment. On November 21, 2006, we completed the acquisition of Flow Metrix, Inc., which is reported in our Meter Data Collection segment. On July 1, 2004, we completed the acquisition of our Electricity Metering business, which became our Electricity Metering segment. The operating results of these acquisitions are included in our consolidated financial statements commencing on the date of each acquisition (see Note 5). Cash and Cash Equivalents We consider all highly liquid instruments with remaining maturities of three months or less at the date of acquisition to be cash equivalents. Cash equivalents are recorded at cost, which approximates fair value. Short-term investments Investment securities are classified into one of three categories: held to maturity, trading or available for sale. Debt securities that we have the intent and ability to hold to maturity are classified as held to maturity and are reported at amortized cost (including amortization of premium or accretion of discount). Investment purchases and sales are accounted for on a trade date basis. Market value at a period end is based upon quoted market prices for each security. Realized gains and losses are determined using the specific identification method and are included in earnings. Premiums and discounts are recognized in interest income using the effective interest method over the terms of the securities. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are recorded for invoices issued to customers in accordance with our contractual arrangements. Interest and late payment fees are minimal. Unbilled receivables are recorded when revenues are recognized upon product shipment or service delivery and invoicing occurs at a later date. The allowance for doubtful accounts is based on our historical experience of bad debts. Accounts receivable are written-off against the allowance when we believe an account, or a portion thereof, is no longer collectible. 8 Inventories Inventories are stated at the lower of cost or market using the first-in, first-out method. Cost includes raw materials and labor, plus applied direct and indirect costs, including those costs required under Statement of Financial Accounting Standards 151, Inventory Costs—an amendment of ARB 43, Chapter 4 (SFAS 151), which was effective for inventory costs incurred on or after January 1, 2006. SFAS 151 did not have a material effect on our financial statements. Service inventories consist primarily of subassemblies and components necessary to support post-sale maintenance. A large portion of our low-volume manufacturing and all of our domestic handheld meter reading unit repair services are provided by an outside vendor, Servatron. At December 31, 2005, we had a 30% equity interest in Servatron, which we redeemed in the first quarter of 2006 (see Note 8). Consigned inventory held by Servatron totaled $2.9 million at December 31, 2006 and 2005. Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, generally thirty years for buildings and three to five years for equipment, computers and furniture. Leasehold improvements are capitalized over the term of the applicable lease, including renewable periods if reasonably assured, or over the useful lives, whichever is shorter. Project management costs incurred in connection with installation and equipment used in outsourcing contracts are capitalized and depreciated using the straight-line method over the shorter of the useful life or the term of the contract. Costs related to internally developed software and software purchased for internal uses are capitalized in accordance with Statement of Position 98-1, Accounting for Costs of Computer Software Developed or Obtained for Internal Use. Repair and maintenance costs are expensed as incurred. We have no major planned maintenance activities. We review long-lived assets for impairment whenever events or circumstances indicate the carrying amount of an asset may not be recoverable. There were no significant impairments in 2006 and 2004. During 2005, we wrote-off approximately $1.9million of internal software no longer in use. If there was an indication of impairment, management would prepare an estimate of future cash flows (undiscounted and without interest charges) expected to result from the use of the asset and its eventual disposition. If these cash flows were less than the carrying amount of the asset, an impairment loss would be recognized to write down the asset to its estimated fair value. Assets held for sale are classified within other current assets in the Consolidated Balance Sheets and are reported at the lower of the carrying amount or fair value less costs to sell, and are no longer depreciated (see Note 4). Prepaid Debt Fees Prepaid debt fees represent the capitalized direct costs incurred related to the issuance of debt and are recorded in other noncurrent assets. These costs are amortized to interest expense over the lives of the respective borrowings using the effective interest method. Debt fees associated with convertible notes are amortized through the date of the earliest put or conversion option. When debt is repaid early, the portion of unamortized prepaid debt fees related to the early principal repayment is written-off and included in interest expense in the Consolidated Statements of Operations. Acquisitions In accordance with SFAS 141, Business Combinations, we record the results of operations of an acquired business from the date of acquisition. Net assets of the company acquired and intangible assets that arise from contractual/legal rights, or are capable of being separated, are recorded at their fair values at the date of acquisition. The balance of the purchase price after fair value allocations represents goodwill. The excess of the fair value of the acquisition over the cost, resulting from contingent consideration, is recorded as a liability. Contingent payments subsequently made are then applied against the liability. Amounts allocated to in-process research and development (IPR&D) are expensed in the period of acquisition. Goodwill and Intangible Assets Goodwill is tested for impairment as of October 1 of each year, or more frequently, if a significant event occurs under the guidance of SFAS 142, Goodwill and Other Intangible Assets. Our reporting units, as defined by SFAS 142, are the same as our operating segments as each business unit is comprised of a single component. Goodwill is assigned to our reporting units based on the expected benefit from the combined synergies, determined by using the incremental discounted cash flows associated with each reporting unit. Intangible assets with a finite life are amortized based on estimated discounted cash flows over estimated useful lives and tested for impairment when events or changes in circumstances indicate the carrying value may not be recoverable. We use estimates in determining the value of goodwill and intangible assets, including estimates of useful lives of intangible assets, discounted future cash flows and fair values of the related operations. In testing goodwill for impairment, we forecast discounted future cash flows at the reporting unit levelbased on estimated future revenues and operating costs, which take into consideration factors such as existing backlog, expected future orders, supplier contracts and general market conditions. 9 Warranty We offer industry standard warranties on our hardware products and large application software products. Standard warranty accruals represent the estimated cost of projected warranty claims and are based on historical and projected product performance trends, business volume assumptions, supplier information and other business and economic projections. Testing of new products in the development stage helps identify and correct potential warranty issues prior to manufacturing. Continuing quality control efforts during manufacturing reduce our exposure to warranty claims. If our quality control efforts fail to detect a fault in one of our products, we could experience an increase in warranty claims. We track warranty claims to identify potential warranty trends. If an unusual trend is noted, an additional warranty accrual may be assessed and recorded when a failure event is probable and the cost can be reasonably estimated. Management continually evaluates the sufficiency of the warranty provisions and makes adjustments when necessary. The warranty allowances may fluctuate due to changes in estimates for material, labor and other costs we may incur to replace projected product failures, and we may incur additional warranty and related expenses in the future with respect to new or established product. The long-term warranty balance includes estimated warranty claims beyond one year. A summary of the warranty accrual account activity is as follows: Year Ended December 31, 2006 2005 (in thousands) Beginning balance, January 1 $ 15,276 $ 13,574 Electricity Metering acquisition adjustments - (2,128 ) New product warranties 2,875 3,360 Other changes/adjustments to warranties 7,229 7,569 Claims activity (7,232 ) (7,099 ) Ending balance, December 31 18,148 15,276 Less: current portion of warranty 7,999 8,497 Long-term warranty $ 10,149 $ 6,779 Total warranty expense, which consists of new product warranties issued and other changes and adjustments to warranties, totaled approximately $10.1 million, $10.9 million and $6.7 million for the three years ended December31, 2006, 2005 and 2004, respectively. Warranty expense is classified within cost of sales. Health Benefits We are self insured for a substantial portion of the cost of employee group health insurance. We purchase insurance from a third party, which provides individual and aggregate stop loss protection for these costs. Each reporting period, we expense the costs of our health insurance plan including paid claims, the change in the estimate of incurred but not reported (IBNR) claims, taxes and administrative fees (collectively the plan costs). Plan costs were approximately $14.5 million, $14.6million and $8.4 million for the years ended December31, 2006, 2005 and 2004, respectively. The IBNR accrual, which is included in wages and benefits payable, was $1.9 million and $2.1 million at December31, 2006 and 2005, respectively. Fluctuations in the IBNR accrual are the result of the number of plan participants, claims activity and deductible limits. Contingencies An estimated loss for a contingency is recorded if it is probable that an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated. We evaluate, among other factors, the degree of probability of an unfavorable outcome and the ability to make a reasonable estimate of the amount of loss. Changes in these factors could materially affect our financial position, results of operations and cash flows. Income Taxes We account for income taxes using the asset and liability method. Under this method, deferred income taxes are recorded for the temporary differences between the financial reporting basis and tax basis of our assets and liabilities. These deferred taxes are measured using the tax rates expected to be in effect when the temporary differences reverse. We establish a valuation allowance for a portion of the deferred tax asset when we believe it is more likely than not that a portion of the deferred tax asset will not be utilized. Deferred tax liabilities have been recorded on undistributed earnings of foreign subsidiaries. 10 Foreign Exchange Our consolidated financial statements are prepared in U.S. dollars. Assets and liabilities of foreign subsidiaries are denominated in foreign currencies and are translated to U.S. dollars at the exchange rates in effect on the balance sheet date. Revenues, costs of revenues and expenses for these subsidiaries are translated using a weighted average rate for the relevant reporting period. Translation adjustments resulting from this process are included, net of tax, in accumulated other comprehensive income (loss) in shareholders’ equity. Gains and losses that arise from exchange rate fluctuations for balances that are not denominated in the local currency are included in the Consolidated Statements of Operations unless those balances arose from intercompany transactions deemed to be long-term in nature. Currency gains and losses for this exception are included, net of tax, in accumulated other comprehensive income (loss) in shareholders’ equity. Revenue Recognition Sales consist of hardware, software license fees, custom software development, field and project management service and engineering, consulting, implementation, installation and professional service revenues. Service revenues include post-sale maintenance support and outsourcing services. Outsourcing services include installation, operation and maintenance of meter reading systems to provide meter information to a customer for billing and management purposes. Outsourcing services can be provided for systems we own, as well as those owned by our customers. Revenue arrangements with multiple deliverables are divided into separate units of accounting if the delivered item(s) have value to the customer on a standalone basis, there is objective and reliable evidence of fair value of the undelivered item(s) and delivery/performance of the undelivered item(s) is probable. The total arrangement consideration is allocated among the separate units of accounting based on their relative fair values and the applicable revenue recognition criteria considered for each unit of accounting. For our standard contract arrangements that combine deliverables such as hardware, meter reading system software, installation and project management services, each deliverable is generally considered a single unit of accounting. The amount allocable to a delivered item is limited to the amount that we are entitled to bill and collect and is not contingent upon the delivery/performance of additional items. Revenues are recognized when (1) persuasive evidence of an arrangement exists, (2) delivery has occurred or services have been rendered, (3) the sales price is fixed or determinable and (4) collectibility is reasonably assured. Hardware revenues are generally recognized at the time of shipment, receipt by customer, or, if applicable, upon completion of customer acceptance provisions. For software arrangements with multiple elements, revenue recognition is also dependent upon the availability of vendor-specific objective evidence (VSOE) of fair value for each of the elements. The lack of VSOE, or the existence of extended payment terms or other inherent risks, may affect the timing of revenue recognition for software arrangements. If implementation services are essential to a software arrangement, revenue is recognized using either the percentage of completion methodology if project costs can be estimated or the completed contract methodology if project costs can not be reliably estimated. Hardware and software post-sale maintenance support fees are recognized ratably over the life of the related service contract. Under outsourcing arrangements, revenue is recognized as services are provided. Certain consulting services are recognized as services are performed. Unearned revenue is recorded for products or services that have not been provided but have been invoiced under contractual agreements or paid for by a customer, or when products or services have been provided but the criteria for revenue recognition have not been met. Shipping and handling costs billed to customers are recorded as revenue, with the associated cost charged to cost of sales. Product and Software Development Costs Product and software development costs primarily include payroll and third party contracting fees. For software we develop to be marketed or sold, financial accounting standards require the capitalization of development costs after technological feasibility is established. Due to the relatively short period of time between technological feasibility and the completion of product and software development, and the immaterial nature of these costs, we generally do not capitalize product and software development expenses. Advertising Advertising costs are expensed as incurred. Advertising expenses were $1.2 million, $1.5 million and $1.8 million for the years ended December31, 2006, 2005 and 2004, respectively. 11 Earnings Per Share Basic earnings per share (EPS) is calculated using net income (loss) divided by the weighted average common shares outstanding during the period. We compute dilutive earnings per share by adjusting the weighted average number of common shares outstanding to consider the effect of potentially dilutive securities, including stock-based awards and convertible notes. Shares that are contingently issuable are included in the dilutive EPS calculation as of the beginning of the period when all necessary conditions have been satisfied. For periods in which we report a net loss, diluted net loss per share is the same as basic net loss per share. Stock-Based Compensation On January 1, 2006, we adopted SFAS 123(R), Share-Based Payment, which requires the measurement and recognition of compensation expense for all stock-based awards made to employees and directors based on estimated fair values. SFAS123(R) supersedes Accounting Principles Board Opinion 25,
